                                                                                          FILED
                                                                                  U.S.DISTRiCTCOURi
                         IN THE UNITED STATES DISTRICT COURT                         SAVANNAH DIV.
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION                            23l8«nvi6

REEVES CONSTRUCTION COMPANY.                                                   CtER!


                 Plaintiff,

V.                                                           Civil Action No.: CV418-073


BAKER CONSTRUCTORS,INC.,
STOY MARLOW.and
BRIAN REGENHARDT,

                 Defendants.

                                              ORDER

        BEFORE THE COURT is Defendant Baker Constructors, Inc.'s(BCI") Motion to File its

Reply to Plaintiffs Response to BCI's Emergency Motion to Stay Discovery Under Seal. BCI
moves pursuant to S.D. Ga. L.R. 79.7 to seal this document because it relies upon and incorporates
confidential information as well as briefs previously filed under seal. At issue is an asset purchase

agreement which contains confidential financial information of the parties thereto. BCI requests
that its filing remains permanently sealed.

        FOR GOOD CAUSE SHOWN,BCfs motion is hereby granted and BCI is permitted leave

to file its Reply to Plaintiffs Response to BCFs Emergency Motion to Stay Discovery under seal.
       SO ORDERED, THIS Ji^AY OF NOVEMBER,2018.

                                                                 ^
                                                        ONORABLE JAMES E. GRAHAM
                                                        nited States Magistrate Judge
Order prepared by:
George T. Major, Jr.
Georgia Bar No. 619608
OLIVER MANER LLP
P.O. Box 10186
Savannah, GA 31412
(9)2)236-331 1
